DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that the present application is a US continuation-in-part S/N 16/417,680, which is a divisional of S/N 14/779,979.
However, none of the parent applications give support for “di-propylene glycol” in claim 1.  
Further, it is noted that the following claims are not supported as well:
In claim 5 and claim 15, species such as sodium sulphate, sodium carbonate, etc. are not supported.
Claim 6.
Claim 11.

Therefore, none of the claims of the instant application are entitled to the filing date of U.S. App. Ser. No. 16/417,680 and/or S/N 14/779,979 (the application giving rise to Morris of US 2017/0369693), and are examined based on the filing date of May 26,2020.  Specifically, all claims have the new subject matter for the species ”di-propylene glycol”, which was not disclosed in the originally filed specification of the parent applications.  See MPEP 608.04(a) and Ex parte Vander Wal, 109 USPQ 119, 

Moreover, the standards and issues are different for prior art rejections and for support of the claims in the earlier filed parent application (Morris).  See MPEP 2133.01.  When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b).  Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).  	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0369693 (herein Morris).
As to claims 1 and 13, claim 1 of Morris (also abstract and paragraph 11) disclose claim 1 with propylene glycol being taught in claim 12 of Morris (and paragraph 
As to claim 3 and 16, see paragraph 23.
As to claim 4, see paragraph 1 and examples.
As to claim 5 and 15, the salt is sodium chloride.  See paragraph 14.
As to claim 6, the salt is sodium chloride, sodium citrate, etc. (paragraph 14) which is the same utilized in the instant invention and would naturally dissolve at 90oC within 10 minutes.
As to claim 7, the salt has a water content of less than 10 weight %.  See paragraph 16.
As to claims 8-9, the hygroscopic salt is present in at least 50% by weight.  See paragraph 28 and examples.
A to claim 10, the salt is anhydrous.  See paragraph 39.
As to claim 11, the salt is solid and the composition is generally provided as a powder.  See paragraph 12 and 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0369693 (herein Morris) in view of US 2016/0102278 (herein Labeque).
The discussion with respect to Morris set-forth above is incorporated herein by reference.
As to claim 2 and 14, Morris teaches propylene glycol but is silent on dipropylene glycol.  
Labeque teaches that plasticizers for polyvinyl alcohol (abstract) can be propylene glycol and dipropylene glycol.  See paragraph 57.
It would have been obvious to have substituted dipropylene glycol for propylene glycol because Labeque teaches that it is a suitable alternative.  Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Morris contains a composition that differs from the presently claimed composition by having propylene glycol for dipropylene glycol. Additionally, it is evident that the substituted component is known in the art, as both are taught by Labeque. Additionally, it is evident that a person of ordinary skill in the art could have the substituted in the dipropylene glycol (i.e. by simple substitution) and that the results of the substitution (a plasticizer) would have been predictable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the dipropylene glycol 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764